UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6034


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY HAYNESWORTH,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:99-cr-00286-CMC-1)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Haynesworth, Appellant Pro Se.     Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Haynesworth appeals the district court’s order

denying   his   motion   for    reduction    of    sentence    pursuant     to   18

U.S.C. § 3582(c) (2006).          We have reviewed the record and find

no abuse of discretion and no reversible error.                Accordingly, we

affirm for the reasons stated by the district court.                        United

States v. Haynesworth, No. 3:99-cr-00268-CMC-1 (D.S.C. Dec. 22,

2008),    and   the   reasons    expressed    in   our   recent   decision       in

United States v. Dunphy, 551 F.3d 247, 253-56 (4th Cir. 2008).

We   dispense   with   oral     argument    because   the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2